MEMORANDUM OPINION
NIX, Presiding Judge.
Whereas, the petitioner has filed in this Court an instrument evidently intended as a Writ of Mandamus for a casemade for Oklahoma County District Court in case #33719.
From the Response filed by the Attorney General, it appears that judgment and sentence were entered on December 11, 1967, by a plea of guilty. The Appearance Docket attached to said response fails to show that petitioner has ever requested any records or transcript from the District Court of Oklahoma County.
It is therefore the order of this Court that this petition be Dismissed, with instructions to re-file in the Oklahoma County District Court before the time for appeal has expired.
Writ dismissed.
BUSSEY and BRETT, JJ., concur.